Citation Nr: 1544770	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  07-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  An October 2009 rating decision denied the Veteran's claims of entitlement to service connection for a dental condition, SMC, and a TDIU.

The Board notes that the RO characterized the Veteran's claim of entitlement to service connection for tinnitus as an April 2006 petition to reopen a claim of entitlement to service connection for tinnitus.  Upon review of the record, the Board notes that the Veteran filed his claim for service connection in April 2005, a rating decision was issued in March 2006, and the Veteran timely disagreed with this determination in April 2006.  The Board has recharacterized the issue on appeal accordingly.  

A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  In this case, the RO referred the claim for outpatient treatment to the VAMC in Temple, Texas in March 2013.  This appeal is limited to the issue of entitlement to service connection for a dental disability for compensation purposes because the dental claim in this case stems from an adverse RO determination.



FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has tinnitus as a result of his active military service.

2.  The weight of the competent evidence of record does not suggest that the Veteran has a dental disability related to a dental trauma or disease affecting the bone of the jaw.

3.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, or is not permanently bedridden, or is not so helpless as to be in need of regular aid and attendance of another person.

4.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2015).

2.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).

3.  The criteria for entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1110, 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claim of entitlement to service connection for tinnitus.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, records from the Social Security Administration, and private treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing his claimed dental disability.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran has been diagnosed with a dental disability for which compensation can be granted any time during the current appeal.  Instead, the only suggestion that the Veteran may have a dental disability is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Furthermore, the evidence does not support a finding that the Veteran experienced a dental trauma in service.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with a dental disability for which compensation can be granted, a VA examination addressing this claim is unwarranted.

The Veteran received an examination that elicited information relevant to his claims for SMC and TDIU in June 2009.  The examination report indicates that the examiner conducted an appropriate evaluation and rendered appropriate findings consistent with the evidence of record.  While these examinations were not rendered specifically for the purpose of addressing the criteria for aid and attendance or housebound status, the examination indeed discussed the symptoms that are relevant to such analysis.  The Board, therefore, concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran requested a hearing before the Board in June 2007, but in September 2011, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for Tinnitus

In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With regard to a medical nexus, the Veteran has consistently asserted that his tinnitus began during his time in military service and has continued ever since.  For example, as early as August 1997, the Veteran complained that he had experienced ringing in his ears since service.  In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred tinnitus during service.  Service connection for tinnitus is warranted, and the Veteran's claim for service connection is granted.

Service Connection for a Dental Disability

The Veteran argues that he is entitled to service connection for a dental disability, though he has not specified the nature of his disability.

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible; and, only if such bone loss is due to trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of conditions such as periodontal disease, because such loss is not considered disabling.  In other words, to receive compensation for a dental condition, the evidence must show either that the Veteran experienced dental trauma during service, or that he experienced a disease process, such as osteomyelitis, which impacted the bones of his jaw.

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  As noted above, the Veteran's claim for service connection for treatment purposes has been referred to the VAMC in Temple, Texas, and that claim will not be discussed further at this time.  

Turning to the facts in this case, a review of the Veteran's service treatment records fails to show any in-service incidences of either dental trauma or any diseases impacting the bone of the jaw.  In July 1964 and April 1966 Reports of Medical Examination, the Veteran's mouth was noted to be normal, and the Veteran's dental examination was "acceptable," without additional defect or disease noted.  The Veteran denied ever having experienced severe tooth or gum trouble.  A February 1965 x-ray examination of the Veteran's skull was normal.  

The Veteran has broadly contended, for example in February 2009, that the dental facilities in service were "very limited" as the result of a "tornado icy storm".  In March 2013, the Veteran contended that he suffered a dental trauma as a result of an in-service head injury that results in "gritting and grinding" of the jaw and teeth.  The Board must observe, however, that the Veteran's service treatment records are entirely devoid of any references to a dental trauma or disease impacting the bone of the jaw.  The Veteran's current contentions are directly contrary to the consistent in-service findings that the Veteran's teeth were acceptable and normal in-service radiological examination of the Veteran's skull.  Thus, the Board finds that the Veteran did not experience a dental trauma or any diseases impacting the bone of the jaw during his active service. 

Furthermore, the Veteran has not identified a current dental disability; instead, he has only broadly sought service connection for a dental disability.  In a June 2009 general medical examination, it was noted that the Veteran's teeth were in good repair.  The weight of the evidence of record is thus against a finding that the Veteran has a dental disability for compensation purposes.  

In sum, the Veteran has not identified a dental condition for which service connection may be granted, and the evidence is against a finding that the Veteran suffered an in-service dental trauma or disease impacting the bone of the jaw.  Accordingly, service connection for a dental disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMC

The Veteran does not contend that he requires regular aid and attendance as the result of his service-connected disabilities, as is required for a claim of entitlement to SMC.  Instead, the Veteran has consistently argued that he requires regular aid and assistance as the result of non-service-connected disabilities, which represents a claim for special monthly pension (SMP), rather than SMC.  For example, in his March 2009 claim, the Veteran wanted regular aid and attendance "based on the fact that [he has] difficulty moving around, lifting, and doing daily activities of livelihood, mainly, due to arthritis and old age."  A May 2011 rating decision granted the Veteran's claim of entitlement to SMP based on housebound status, and a June 2014 rating decision granted the Veteran's claim of entitlement to SMP based on the need for regular aid and attendance.  The Veteran has not disagreed with these rating decisions.

In the interest of a complete analysis, and despite the Veteran's failure to argue that he is entitled to SMC, the Board will address SMC at this time.  SMC is payable if, as the result of service-connected disability, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2015); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a) (2015).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2015).

SMC is also payable when the Veteran has a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

In this case, the Veteran is in receipt of a combined 30 percent disability evaluation, with postoperative abscesses rated at 30 percent and hearing loss rated at 0 percent.  In March 2009, a private physician noted that the Veteran had difficulty ambulating and engaging in activities of daily living, but the physician did not attribute this difficulty to the Veteran's service-connected disabilities.  In June 2009, an examiner noted that the Veteran's postoperative abscesses did not affect his usual daily activities.  

The Veteran does not, as the result of service-connected disability, have an anatomical loss or loss of use of both feet, or of one hand and one foot; have blindness in both eyes with visual acuity of 5/200, nor is the Veteran permanently bedridden.

The Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities alone.  The evidence is against a finding that the Veteran is unable to dress himself or to keep himself ordinarily clean and presentable as a result of his postoperative abscesses or hearing loss, and the Veteran has not so argued.  

The Veteran's service-connected disabilities do not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service-connected disabilities, the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran, as a result of his service-connected disabilities, is unable to attend to the wants of nature, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service-connected disabilities, incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment, nor has the Veteran so argued.  

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance as the result of his service-connected disabilities.

With regard to the Veteran's housebound status, the Veteran does not have a single service-connected disability rated as 100 percent disabling without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of service-connected disability.

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance or housebound status.  In rendering this decision, it is important for the Veteran to recognize that, as the recipient of a 30 percent schedular evaluation, VA has already acknowledged the severity of the Veteran's disabilities.  As stated above, however, the evidence of record simply does not meet the criteria for the additional award of SMC based on the need for regular aid and attendance or being housebound.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that he is unemployable; it is unclear, however, whether the Veteran believes he is unemployable solely due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is in receipt of a combined 30 percent disability evaluation, with postoperative abscesses rated at 30 percent, and hearing loss rated at 0 percent.  The Veteran's service-connected disabilities do not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a) (2015).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds that the weight of the evidence does not suggest that the Veteran's case is outside the norm.  The Veteran himself has not stated that he is unemployable solely due to his service-connected disabilities of residuals of a post-operative abscess and hearing loss.    

The Veteran filed his claim of entitlement to a TDIU in March 2009.  In May 2009, the Veteran stated that he was unable to work as a result of arthritis, and he last worked full-time in 1986 as a food service employee.  The Veteran stated that he had completed three years of college.  

In June 2009, the Veteran received a general medical examination.  The examiner noted that the Veteran was not working, and he had retired as the result of a psychiatric disability.  After diagnosing the Veteran with a remote history of a postoperative abscess of the neck and scrotal region, the examiner opined that the Veteran could function in a normal occupational environment based on his service-connected disability.  

The Board finds that the weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected abscess or hearing loss disabilities.  In making this decision, the Board must note that there are no opinions of record indicating that the Veteran is unemployable as a result of his service-connected disabilities.  

To the extent that the Veteran believes that he is unable to work due to his service-connected disabilities, laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Even with that said, the Board reiterates that the Veteran himself has not advanced an argument that his service-connected disabilities themselves cause him to be unable to secure or follow a substantially gainful occupation.

Instead, the Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the currently-assigned combined 30 percent disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the RO's declining to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Therefore, the claim for TDIU is denied.  















ORDER

Service connection for tinnitus is granted. 

Service connection for a dental disability is denied.

SMC is denied.

A TDIU is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


